Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 1 of 10 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                            CASE NO:

SUSANA MORODER-RIVERA and
WILLIAM RIVERA,

        Plaintiffs,

v.

NAPLES EDGEWATER LLC
d/b/a EDGEWATER BEACH HOTEL

      Defendant
__________________________________/

                                          COMPLAINT

        COMES NOW, Plaintiffs, SUSANA MORODER-RIVERA and WILLIAM RIVERA, by

and through undersigned counsel, hereby sues Defendant, NAPLES EDGEWATER LLC d/b/a

EDGEWATER BEACH HOTEL (hereinafter “EDGEWATER BEACH HOTEL”), and for an

action states:

                                 JURISDICTION AND VENUE

        1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C. §1331

and §1343 for the Plaintiff’s claims arising under Title III of the Americans with Disabilities Act

of 1990, 42 U.S.C. 12181 (hereinafter “ADA”) and supplemental jurisdiction for Plaintiffs state

law claims.

        2.       Jurisdiction is conferred on this court by 28 U.S.C. §1391(b)(2) as a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred and are occurring in this

judicial district.




       Disability Independence Group, Inc. *2990 Southwest 35th Avenue, Miami, Florida 33133*
Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 2 of 10 PageID 2

                                                         RIVERA v. NAPLES EDGEWATER LLC
                                                                             COMPLAINT
                                                                              Page 2 of 10

                                               PARTIES

        3.      Plaintiff, SUSANA MORODER-RIVERA is a person who is Blind, and is

therefore a person with a disability under 42 U.S.C. § 12101, and is a resident of Miami-Dade

County, Florida, and is otherwise sui juris.

        4.      Plaintiff, WILLIAM RIVERA is a person who is Blind, and is therefore a person

with a disability under 42 U.S.C. § 12101, and is a resident of Miami-Dade County, Florida, and

is otherwise sui juris.

        5.      Defendant, NAPLES EDGEWATER LLC d/b/a EDGEWATER BEACH

HOTEL, owns and operates a beachfront hotel in Naples located at 1901 Gulf Shore Boulevard

North, Naples, FL 34102.

        6.      Defendant, NAPLES EDGEWATER LLC d/b/a EDGEWATER BEACH HOTEL

owns, leases, or operates a place of public accommodation as defined by the Americans with

Disabilities Act, 42 USC § 12181(7), and the regulations implementing the ADA, 28 CFR

36.201(a) and 36.104.

        7.      Upon information and belief, EDGEWATER BEACH HOTEL is also operated

by Ocean Properties Hotels, Resorts and Affiliates, which includes the EDGEWATER BEACH

HOTEL in its portfolio of over 125 hotels in the United States and Canada, and Plaintiff reserves

the right to add in all entitles that own and/or operate the EDGEWATER BEACH HOTEL.

                                               FACTS

        8.      SUSANA MORODER-RIVERA and WILLIAM RIVERA were guests at the

Edgewater Beach Hotel, from Monday May 24th through Monday May 31st, 2021.

        9.      Prior to Plaintiff’s arrival at the Edgewater Beach Hotel, their travel agent made

sure to indicate to the hotel staff that they are visually impaired and that they would therefore


   Disability Independence Group, Inc. *2990 Southwest 35th Avenue* Miami, Florida 33133
Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 3 of 10 PageID 3

                                                          RIVERA v. NAPLES EDGEWATER LLC
                                                                              COMPLAINT
                                                                               Page 3 of 10

require what would be considered marginal and targeted assistance, which consisted of an

occasional escort to and from their room to the hotel breakfast area and to the restrooms.

       10.      On Thursday May 27th, Plaintiffs made a complaint via text regarding a

receptionist who was less than friendly when one morning when Plaintiffs requested the usual

escort assistance as they did on previous occasions.

       11.      Several hours later, the Edgewater Beach Hotel general manager, Laura Radler.

approached Plaintiffs in person while they were on the beach, and rudely notified them of the

following:

             a. Plaintiffs excessively used staff time and that staff would no longer provide escort

                services.

             b. Plaintiffs should relocate to a different hotel where their needs would be more

                likely to be met.

       12.      Further, Ms. Radler insisted on providing them the contact information of a local

private company which sells personalized "concierge services" to people with severe disabilities,

recommending them to contract for these services at their own expense.

       13.      Plaintiffs attempted to speak to Mr. Radler regarding their rights under the ADA

for reasonable modifications of practices for Blind guests. Ms. Radler became defensive and

informed them that she would no longer engage in further conversation with them.

       14.      SUSANA MORODER-RIVERA and WILLIAM RIVERA would like to return to

the Edgewater Beach Hotel and be able to obtain full and equal enjoyment of the

accommodations of the hotel, without discrimination or segregation on the ground of disability.




   Disability Independence Group, Inc. *2990 Southwest 35th Avenue* Miami, Florida 33133
Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 4 of 10 PageID 4

                                                         RIVERA v. NAPLES EDGEWATER LLC
                                                                             COMPLAINT
                                                                              Page 4 of 10

       15.     Naples is relatively close to the Plaintiff’s home and is just a two- and one-half

drive from Miami Beach, FL. SUSANA MORODER-RIVERA and WILLIAM RIVERA will

return to the hotel during their vacation in March of 2023.

       16.     The Edgewater Beach Hotel has discriminated, and is continuing to discriminate,

against SUSANA MORODER-RIVERA and WILLIAM RIVERA in violation of the ADA by

failing to modify their policies and procedures to accommodate customers who are blind or have

low vision

       17.     SUSANA MORODER-RIVERA and WILLIAM RIVERA have suffered and will

continue to suffer direct and indirect injuries as a result of Edgewater Beach Hotel’s

discrimination until the hotel adequately and continues to train its employees to accommodate

customers who are blind or who have low vision. Until such time, SUSANA MORODER-

RIVERA and WILLIAM RIVERA are denied the opportunity to participate and benefit from the

goods, services, privileges, advantages, facilities and accommodations at the Edgewater Beach

Hotel equal to those afforded to sighted individuals.

       18.     SUSANA MORODER-RIVERA and WILLIAM RIVERA have a realistic,

credible, existing and continuing threat of discrimination due to The Edgewater Beach Hotel’s

non-compliance with the ADA. SUSANA MORODER-RIVERA and WILLIAM RIVERA

desire to stay at the Edgewater Beach Hotel and have full and equal enjoyment of the property

without fear of discrimination.

       19.     SUSANA MORODER-RIVERA and WILLIAM RIVERA have retained

Disability Independence Group, Inc. and have agreed to pay them reasonable fees for their

services.




   Disability Independence Group, Inc. *2990 Southwest 35th Avenue* Miami, Florida 33133
Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 5 of 10 PageID 5

                                                           RIVERA v. NAPLES EDGEWATER LLC
                                                                               COMPLAINT
                                                                                Page 5 of 10

                                 COUNT I
     VIOLATION OF TITLE III OF THE AMERICANS WITH DISABILITIES ACT

          20.     The Plaintiffs allege and incorporates by reference paragraphs 1 through 19 as if

alleged herein.

          21.     Plaintiffs SUSANA MORODER-RIVERA and WILLIAM RIVERA disabilities

substantially limit their major life activities, including their ability to see. Therefore, Plaintiffs

are individuals with a disability under Title III of the Americans with Disabilities Act. Plaintiffs

met the essential requirements for Defendant’s services material hereto. Thus, Plaintiffs are

qualified individuals with a disability and entitled to the protections of the Americans with

Disabilities Act under 42 U.S.C. § 12181, et seq.

          22.     Defendant The Edgewater Beach Hotel, a beachfront hotel with 125 elegantly

appointed suites and is considered to be a public accommodation pursuant to the Americans with

Disabilities Act, 42 U.S.C. §12181(7)(a).

          23.     Defendant violated Title III of the Americans with Disabilities Act in failing to

modify their practices and procedures to accommodate its customers who are blind or have low

vision.

          24.     Defendant violated Title III of the Americans with Disabilities Act by requiring

the Plaintiffs to hire their own “concierge services” to provide accommodations that the hotel

was obligated to provide.

          25.     In 2001, the Department of Justice issued clear guidance to providers of hotels,

motels, and other places of transient lodging to ensure that everyone, regardless of vision, has an




   Disability Independence Group, Inc. *2990 Southwest 35th Avenue* Miami, Florida 33133
Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 6 of 10 PageID 6

                                                              RIVERA v. NAPLES EDGEWATER LLC
                                                                                  COMPLAINT
                                                                                   Page 6 of 10

equal opportunity to enjoy services and facilities. 1

       26.      Such additional services that a hotel is required to provide for its Blind or low

vision customers, includes the following:

             a. Wayfinding. Staff who assist guests should offer assistance to guests who are

                blind or who have low vision in finding the Registration Desk or other hotel

                facilities.

             b. Forms and Documents. Upon request, staff should read fully, and provide

                assistance in completing, registration folios, hotel bills, service request forms, and

                other documents. You may find it more helpful to your guests to provide

                frequently used documents – including registration instructions – in Braille, audio

                recording, and large print. Many people who are legally blind or who have low

                vision are able to read documents printed in 18- or 20-point type in a sans serif

                font such as Arial.

             c. Information in Alternate Formats. Guests who are blind or who have low

                vision should be informed of all front desk information that is available to other

                guests through visual means – such as posted check-out times and acceptable

                methods of payment. All information that is available to others should be made

                available to people who are blind or who have low vision, in Braille, large print,

                audio recording, or orally. Some hotels have found it helpful to put all relevant

                information into a single package and inform guests who are blind or who have

                low vision of its availability at check-in.


1
 Americans with Disabilities Act, GUIDE FOR PLACES OF LODGING: SERVING GUESTS WHO
ARE BLIND OR WHO HAVE LOW VISION, found at https://www.ada.gov/lodblind.htm


    Disability Independence Group, Inc. *2990 Southwest 35th Avenue* Miami, Florida 33133
Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 7 of 10 PageID 7

                                                       RIVERA v. NAPLES EDGEWATER LLC
                                                                           COMPLAINT
                                                                            Page 7 of 10

         d. Guiding Techniques. It is a routine practice in many hotels to offer assistance to

            guests in finding their rooms and other facilities. It may be a reasonable

            modification of this practice to assist guests who are blind or who have low vision

            in wayfinding throughout their stay.

         e. Orientation to the Room. Guests who are blind or who have low vision should

            be offered a thorough orientation to their guest rooms. If the guest accepts the

            offer, staff should explain the location of the bed, desk (and associated electrical

            outlet and data port, if provided), dresser, table and chairs, thermostat, television

            and remote control, light switches and lighting, closet, suitcase stand, and

            telephone. Staff should also offer to tell the guest how to operate the drapery

            controls and explain whether the curtains are open or closed and opaque or see-

            through.

         f. Instructions for Use. During check-in, hotels should inform guests who are blind

            or who have low vision that the hotel will provide, free of charge, large print,

            Braille, and recorded instructions for all services for which print instructions are

            provided for guests.

         g. Emergencies. Emergency evacuation instructions should be provided in a way

            that can be used effectively in the event of an emergency. One way to do this

            would be to hang Braille and large print evacuation instructions on the back of the

            door, adjacent to where they are posted for others to see

         h. Restaurants and Lounges. Seating arrangements - Ask the guest about his or

            her lighting preferences. Buffets - For buffet service, offer assistance in

            identifying and serving food on the buffet table. Menus - Hotels should provide


  Disability Independence Group, Inc. *2990 Southwest 35th Avenue* Miami, Florida 33133
Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 8 of 10 PageID 8

                                                           RIVERA v. NAPLES EDGEWATER LLC
                                                                               COMPLAINT
                                                                                Page 8 of 10

                menus in alternate formats including Braille, large print, and audio recording.

                Additionally, staff should offer to read the menu, including listings and prices.

       27.      The Edgewater Beach Hotel has knowledge of their obligations under the

Americans with Disabilities Act and was deliberately indifferent to the rights of SUSANA

MORODER-RIVERA and WILLIAM RIVERA and other individuals with disabilities who are

similarly situated.

       28.      The Edgewater Beach Hotel knew that SUSANA MORODER-RIVERA and

WILLIAM RIVERA would be harmed by their failure to modify their policies and procedures.

       WHEREFORE, Plaintiff, SUSANA MORODER-RIVERA and WILLIAM RIVERA,

respectfully pray that this Court grants the following relief against the Defendant, NAPLES

EDGEWATER LLC d/b/a EDGEWATER BEACH HOTEL, including entering a declaratory

judgment, pursuant to Rule 57 of the Federal Rules of Civil Procedure, stating that Defendant’s

practices, policies and procedures have subjected Plaintiff to discrimination in violation of Title

III of the Americans with Disabilities Act permanently enjoining the Defendant from any

practice, policy and/or procedure which will deny Plaintiffs equal access to, and benefit from

Defendant’s services or which deny Plaintiffs access to Defendant’s facility. This includes

entering a permanent injunction ordering the Defendant:

             a. To cease discrimination against Plaintiff and other individuals who are blind or

                visually impaired;

             b. To promulgate and comply with policies and procedures to ensure that the

                Defendant and its staff do not discriminate against individuals who are blind or

                visually impaired;




   Disability Independence Group, Inc. *2990 Southwest 35th Avenue* Miami, Florida 33133
Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 9 of 10 PageID 9

                                                            RIVERA v. NAPLES EDGEWATER LLC
                                                                                COMPLAINT
                                                                                 Page 9 of 10

             c. To provide annual training to the staff of the EDGEWATER BEACH HOTEL

                  and any other hotel owned or operated by the Defendants to accommodate and

                  modify polices and procedures for persons who are blind or visually impaired.

             d. Award reasonable costs and attorneys’ fees; and

             e. Award any and all other relief that may be necessary and appropriate.

                                      COUNT II
                            FRAUDULENT MISREPRESENTATION

       29.        The Plaintiffs allege and incorporate by reference paragraphs 1 through 19 as if

alleged herein.

       30.        Defendant’s actions are a clear violation of Fla. Stat. §501.204 (1), “Unfair

methods of competition, unconscionable acts or practices, and unfair or deceptive acts or

practices in the conduct of any trade or commerce are hereby declared unlawful.”

       31.        A practice which “offends established public policy or is immoral, unethical,

oppressive, unscrupulous or substantially injurious to consumers” violates the Florida Deceptive

and Unfair Practices Act.

       32.        Defendant engaged in deceptive and unfair trade practices, as defined by Fla. Stat.

§ 501.204, by holding itself out as providing accessibility to persons with disabilities, and

confirming the need for such accommodations, and then, in violation of applicable

discrimination law, denying them the programs and service of such entity.

       33.        As a result of the defendant’s actions, Plaintiffs suffered actual damages,

including, but not limited to monetary damage for the loss of the value of their vacation.

       WHEREFORE, Plaintiffs, SUSANA MORODER-RIVERA and WILLIAM RIVERA,

respectfully pray that this Court grants the following relief against the Defendant, NAPLES



   Disability Independence Group, Inc. *2990 Southwest 35th Avenue* Miami, Florida 33133
Case 2:21-cv-00612-SPC-MRM Document 1 Filed 08/17/21 Page 10 of 10 PageID 10

                                                          RIVERA v. NAPLES EDGEWATER LLC
                                                                              COMPLAINT
                                                                              Page 10 of 10

EDGEWATER LLC d/b/a EDGEWATER BEACH HOTEL and finds that their practice of

denying accommodations and services to SUSANA MORODER-RIVERA and WILLIAM

RIVERA was deceptive and unfair, and award appropriate compensatory damages, and such

further relief that is just and equitable.

        Respectfully submitted this 17th day of August 2021.


                                         By: /s/ Matthew W. Dietz, Esq.
                                         Matthew W. Dietz, Esq.
                                         Florida Bar No. 0084905
                                         Disability Independence Group, Inc.
                                         2990 Southwest 35th Avenue
                                         Miami, Florida 33133
                                         Telephone: (305) 669-2822
                                         Facsimile: (305) 442-4181
                                         mdietz@justdigit.org
                                         aa@justdigit.org




   Disability Independence Group, Inc. *2990 Southwest 35th Avenue* Miami, Florida 33133
